Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiffs on the 6th of April 2017 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant (Dalton Bryant, Jr.), the following *871order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Dismissed as Moot and the Notice of Appeal is Dismissed ex mero motu by order of the Court in conference, this the 8th of June 2017."
Upon consideration of the petition filed on the 6th of April 2017 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of June 2017."